Citation Nr: 0937944	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of left tibia 
stress fracture.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to 
September 1993, including in the Southwest Asia theater of 
operations during Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision in which the RO 
denied the Veteran's claim for service connection.  The 
Veteran perfected an appeal to the RO's denial.

In his June 2008 substantive appeal (VA Form 9), the Veteran 
indicated that he wanted a Central Office hearing in 
Washington, DC; however, he withdrew his request by 
correspondence dated in June 2009.  See 38 C.F.R. § 20.704(e) 
(2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

In various statements, the Veteran and his representative 
have asserted that his current left ankle disorder is a 
residual of a left tibial stress fracture, for which he was 
treated while in the Marine Corps between October 1989 and 
January 1990.  At that time, multiple x-rays showed a left 
distal tibial stress fracture.  The Veteran's enlistment 
examination report shows moderate pes planus of both feet.

Post-service private medical records show treatment of left 
ankle pain secondary to chronic flat feet and diagnoses of 
mononeuritis, anterior talofibular ligament strain, peroneal 
brevis tendonitis of the left foot, and capsulitis.  X-rays 
revealed calcification between the tibia-fibula proximal to 
the ankle.  The Veteran feels that, if his left ankle 
disorder were indeed caused by his bilateral pes planus, then 
he would be seeking medical treatment for both ankles.  
However, an opinion as to whether any current left ankle 
disorder is related to the Veteran's period of active duty 
has not been sought.  Thus, an examination is warranted to 
identify any chronic disabilities manifested by the ankle 
pain and to address whether such symptomatology is a separate 
and distinct diagnosed disability related to service, or 
qualifies as an undiagnosed illness (for example, ankle pain) 
under 38 C.F.R. § 3.317 (2009).  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (2009).

Further, to ensure that all due process requirements are met, 
the VA should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
In light of the fact that the Veteran served during Operation 
Desert Storm, the letter to the Veteran should explain that, 
as a Persian Gulf War veteran, compensation may also be 
established for objective indications of a "qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent prior to December 31, 2011.  38 U.S.C.A. § 1117 
(West 2002 & Supp. 2009).

On his original application and in various statements, the 
Veteran has indicated that he has received treatment at the 
Hampton, Virginia VA Medical Center (VAMC) and from several 
private physicians.  Currently, only private medical records 
from March and April of 2004 have been associated with the 
record.  In April 2004, the Veteran was given a prescription 
for a computed tomography (CT) scan to further investigate 
the area proximate to the ankle; however, none is associated 
with the record.  A May 2004 consultant treatment plan 
provided for at least three visits with a podiatrist.  
However, no records of such visits are in the record.  When 
VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, in its notice letter, the RO should request 
that the Veteran provide authorization to enable it to obtain 
medical records from any private healthcare provider 
identified by the Veteran.

Although the RO indicated that records from the Hampton VAMC 
dating from March 2007 had been reviewed, none are in the 
record.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, an attempt 
should be made to obtain and associate copies of outstanding 
medical records from the Hampton VAMC following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009) as regards 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Hampton VAMC since 
September 1993.  In particular, associate 
with the record copies of any 
radiological reports for the left 
leg/ankle/foot.  All records and/or 
responses received should be associated 
with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
The letter should also explain the type 
of evidence that is needed to 
substantiate a claim for service 
connection for an undiagnosed illness and 
specifically request that the Veteran 
provide authorization to enable it to 
obtain all outstanding pertinent records 
from Drs. Harrigan and Mawusi and any 
other private healthcare provider(s) 
identified by the Veteran, to include 
copies of x-ray and CT scan reports.

The letter should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  Assist the Veteran in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's 
response has expired, arrange for the 
Veteran to undergo a VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions. All appropriate tests (to 
include x-rays, as necessary) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should note and detail all 
reported symptoms of left ankle/foot 
pain.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of such symptoms 
and state what precipitates and what 
relieves them.  The examiner should 
clearly indicate whether the Veteran has 
a current disability of the left 
ankle/foot or has had one since his 
discharge from service on September 12, 
1993.  With respect to such diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the diagnosed 
disability (1) was incurred in, or 
aggravated by, active duty, to include as 
a residual of a left distal tibial stress 
fracture, (2) had its onset within one 
year following discharge from service, if 
arthritis, is found; and/or (3) is 
approximately due to or is aggravated by 
his pes planus.  If the latter, the 
examiner should address whether any 
increase in the severity of the Veteran's 
preexisting pes planus during service 
represented the natural progression of 
the disease, or was aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability).   If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

For any signs and symptoms of left ankle 
joint pain, which is not attributable to 
a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability to include either 
objective medical evidence perceptible to 
a physician or other, non-medical 
indicators that are capable of 
independent verification.  38 C.F.R. 
§ 3.317(a)(2) (2009).  Finally, the 
examiner should express his or her 
opinion as to whether any disability 
manifested by left ankle joint pain is 
"chronic" (as having existed for 6 months 
or more or as having resulted in 
intermittent episodes of improvement and 
worsening over a 6-month period).

The examiner should clearly outline the 
rationale for any opinion or conclusion 
expressed and all clinical findings 
should be reported in detail.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the Veteran's claim for 
service connection, in light of all 
pertinent evidence and legal authority.  
In adjudicating the claim, all applicable 
theories of entitlement to service 
connection should be considered, to 
include direct, presumptive, or as due to 
undiagnosed illness, as appropriate.  If 
any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




